Citation Nr: 1436023	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by left facial numbness.

2.  Entitlement to service connection for pes planus of the right foot.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.

In February 2012, the Board remanded these claims to afford the Veteran a VA audiological examination, a VA neurological examination, and a VA examination for his right foot.  The Veteran was afforded VA examinations in March 2012.  That development having been completed, the claims are now ready for appellate review.
   
The Board notes that this appeal originally included entitlement to service connection for numbness of the right elbow and hand; however, this issue was granted in a October 2012 rating decision, and as such, is no longer on appeal.


FINDINGS OF FACT

1.  A disorder manifested as left facial numbness had an onset during service.

2.  Pes planus was noted on the July 1985 enlistment examination report and was mild and asymptomatic.

3.  Resolving reasonable doubt in favor of the Veteran, his preexisting right foot pes planus increased in disability during service thereby triggering the presumption of aggravation; there is no clear and mistakable evidence that rebuts the presumption of aggravation.  

4.  The Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "II" hearing on the right and level "II" hearing on the left.

CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested as left facial numbness is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Right foot pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306 (2013).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is granting in full the Veteran's claims for entitlement to service connection for a disorder manifested by left facial numbness and entitlement to service connection for right foot pes planus.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Concerning the increased rating claim, the Board notes that the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VCAA notice was provided to the Veteran in September 2007.  Also, as described in the Introduction, the Board finds that there has been substantial compliance with the directives of the February 2012 Remand with respect to the face and hearing loss claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a disability manifested by left facial numbness and right foot pes planus.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Entitlement to Service Connection for a Disorder Manifested by Left Facial Numbness

The Veteran seeks entitlement to service connection for left facial numbness.  He asserts that he began experiencing left facial numbness during service and that he continues to experience the same symptoms to date.

Service treatment records were reviewed.  The Veteran's enlistment examination from July 1985 noted a normal neurological evaluation.  Treatment records indicate the Veteran complained of left facial numbness throughout service.  There is an extensive history during service of complaints of left facial numbness.  For example, in November 1999, the Veteran complained of gradually worsening left face paresthesias.  A brain magnetic resonance imaging (MRI) was normal.  The Veteran again complained of left facial numbness in October 2000.  In January 2001, the Veteran sought treatment for facial numbness.  In January 2002, the Veteran underwent a behavioral health evaluation and psychological testing.  He was assessed with facial hyperesthesia of unknown etiology.  In April 2002, the Veteran reported first noting tingling on the left side of his face in 1998.  He reported more persistent tingling and at times, felt like he had a facial droop.  In June 2003, the Veteran again complained of left sided facial paresthesia, noting that he had them for several years.  A July 2005 note listed left face tingling as a chronic illness.  The Veteran's Report of Medical History for his Retirement examination in May 2006 noted left facial numbness.

The Veteran was afforded a VA examination in April 2006.  Examination of cranial nerves did not reveal any abnormalities.  

A private treatment note from June 2007 indicated the Veteran sought treatment for left facial numbness.  Examination revealed the Veteran had decreased touch, pain and temperature sensation on the left side of the face.  After examination, the physician stated that the etiology of the Veteran's left facial numbness was not clear.

The Veteran was afforded a VA examination in March 2012.  After examination, the examiner noted that the Veteran had incomplete, moderate paralysis of the left cranial nerve V.  The examiner stated there was no clear diagnosis for the Veteran's left facial numbness, although the Veteran has had multiple work-ups, which have been negative.  The examiner noted that there was mention in medical literature of paresthesias over the face in patients with C2-3 disc herniation, although the Veteran's pathology was on C5-6 and C6-7.  

The Veteran has asserted that he currently experiences the same type of left facial numbness that began during service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's assertions to be credible, as the medical evidence indicates the Veteran continues to suffer from facial numbness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the Veteran has a chronic disability that had its onset during service, and therefore is entitled to service connection.  If the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The Board notes that the Veteran's disorder appears to be some type of organic disease of the nervous system, and therefore the theory of continuity of symptomatology is for application in the Veteran's claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the claimed condition is undeniably noted during service and continuity of symptomatology is clearly demonstrated by the Veteran's lay statements as well as post-service treatment records.  Although the exact diagnosis of the Veteran's disability is unknown, it has been established through evidence that the disability began during service and has persisted to date.  Significantly, no doctor has indicated that the Veteran's complaints are not credible or that he is malingering.  The Court stated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)). Accordingly, the Board finds that there is sufficient evidence that there has been a continuity of symptomatology such as to warrant entitlement to service connection with the benefit of the doubt resolved in the Veteran's favor.

B.  Entitlement to Service Connection for Right Foot Pes Planus

The Veteran asserts his right foot pes planus was aggravated during service.

Importantly, the Veteran's service treatment records are significant for findings of pes planus.  Specifically, the Veteran's July 1985 enlistment examination shows that he had mild pes planus, which was noted to be asymptomatic.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

Here, the Veteran's enlistment examination indicates the Veteran entered service with pes planus.  Thus, the presumption of soundness does not apply to his right foot, and as noted above, the Veteran may only bring a claim of aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

As stated previously, service records indicate the Veteran had a pre-existing right foot pes planus.  On several occasions during service, the Veteran sought treatment for his pes planus.  In January 1995, the Veteran was assessed with mild/moderate pes planus.  In February 2003, the Veteran complained of increased pain in his feet.  He was assessed with pes planus and given arch supports and cushioning for his work boots.  In October 2003, the Veteran was assessed with plantar fasciitis, onychomycosis, tinea pedis and pes planus.  A July 2005 Chronic Illness list included fallen arches.  At discharge, the Veteran indicated in his Repot of Medical History in May 2006 that he had fallen arches.  

The Veteran was afforded a VA examination in April 2006.  He reported pain in his arch.  Examination of the foot revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  The Veteran was diagnosed with pes planus with valgus and forefoot/midfoot malalignment.  X-rays were normal.

The Veteran was afforded a VA examination in March 2012, and he was diagnosed with bilateral pes planus.  The Veteran reported pain on use of the foot. Examination revealed no pain on manipulation of the foot, but there was objective evidence of marked pronation that was improved by orthopedic shoes or appliances.  There was no marked inward displacement or severe spasm of the Achilles tendon.  The examiner opined that the Veteran's pre-existing right foot pes planus was less likely as not permanently aggravated by service, as the Veteran had no objective evidence of right foot pain on examination and there was no further evidence of aggravation.  

The evidence of record demonstrates that the Veteran's right foot pes planus was noted on entrance examination.  Thus, as noted previously, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish an in-service increase in disability with regard to his right foot pes planus.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In this case, the evidence of record suggests that the Veteran's preexisting right foot pes planus increased in disability during his active service.  As noted, the Veteran's pes planus was asymptomatic upon entry to service.  Thereafter, the Veteran was treated on multiple occasions for foot pain during service, he was noted to have "mild/moderate" pes planus in January 1995, and he was given arch supports in service.  The Board resolves reasonable doubt in favor of the Veteran and finds that an increase in disability was shown in service.  The Veteran was asymptomatic upon entry to service and he became symptomatic in service.  Thus, the presumption of aggravation attaches and may only be rebutted by clear and unmistakable evidence. 

In this regard, the Board observes that the VA examiner did not properly address the Board's questions set forth in the February 2012 Remand ("The examiner is requested to provide an opinion as to whether (a) it is at least as likely as not (i.e., 50 percent probability or greater) the pre-existing right foot pes planus increased in severity during service. If yes, the examiner is asked to opine as to whether (b) the increase in right foot pes planus was clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disability.").  The examiner only provided the opinion that "the condition/disability pre-existing right foot pes planus was less likely as not (less than 50/50 probability) permanently aggravated by service. . . .  Veteran has no objective evidence of right foot pain on today's examination.  There is no further evidence of aggravation of this pre-existing condition."  (Emphasis added).  While the Veteran was not experiencing pain on that particular day, the Board finds the Veteran's reports of experiencing recurrent pain in his arches credible thereby undermining the basis for the VA opinion.  Also, the examiner's finding that it is less likely as not that the Veteran's right foot pes planus was aggravated does not rise to the stringent standard of clear and unmistakable evidence.  Consequently, the Board finds that there is no clear and unmistakable evidence that rebuts the presumption of aggravation.  Accordingly, service connection for the Veteran's right foot pes planus is warranted.

III.  Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss

The Veteran seeks entitlement to an initial compensable rating for bilateral hearing loss.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2013).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Service connection for bilateral hearing loss was established by an August 2006 rating decision, at which time a noncompensable rating was assigned, effective from August 2006.  The Veteran is requesting an increased rating for his service-connected bilateral hearing loss. 

The Veteran was afforded a VA examination in April 2006.  On the authorized audiological evaluation in April 2006, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
40
55
LEFT
25
45
50
55





The Veteran's April 2006 VA audiology examination shows a right ear pure tone threshold average of 37 decibels with speech recognition of 88 percent.  This corresponds to a numeric designation of "II."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 44 decibels with speech recognition of 84 percent.  This corresponds to a numeric designation of "II."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in March 2012.  On the authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
40
45
LEFT
30
45
50
55





The Veteran's March 2012 VA audiology examination shows a right ear pure tone threshold average of 38 decibels with speech recognition of 98 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 45 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

Additionally, the medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

VA outpatient records and private medical records have been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.

The Board has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities.  However, the Board finds that the probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations. 
Therefore, a compensable rating is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's bilateral hearing loss. 

Extraschedular Consideration

The Board finds that the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The Veteran indicated during the March 2012 VA examination that he has difficulty hearing his spouse as well as the television and that he often has difficulty understanding general conversations.  The Veteran has not described any unusual or exceptional features of his hearing disability or described how the hearing disability impacts his functioning in an unusual or exceptional manner.  Thus, the Veteran's bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his hearing loss.  Accordingly, the Board finds that the issue of entitlement to TDIU has not been raised.  

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a disorder manifested by left facial numbness is granted.

Entitlement to service connection for right foot pes planus is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


